Exhibit 10.7

Execution Version

GREEN RIVER DEVCO LP

 

 

FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

 

 

Dated Effective as of September 20, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page   

Article I Definitions and Construction

     1   

Section 1.1

 

Definitions

     1   

Section 1.2

 

Construction

     10   

Article II Business Purpose and Term of Partnership

     11   

Section 2.1

 

Formation

     11   

Section 2.2

 

Name

     11   

Section 2.3

 

Registered Office; Registered Agent; Principal Office; Other Offices

     11   

Section 2.4

 

Purpose and Business

     11   

Section 2.5

 

Powers

     12   

Section 2.6

 

Term

     12   

Section 2.7

 

Title to Property

     12   

Section 2.8

 

IPO Documents

     12   

Article III Partners

     13   

Section 3.1

 

Partners; Percentage Interests

     13   

Section 3.2

 

Adjustments in Percentage Interests

     13   

Section 3.3

 

Limitation of Liability

     13   

Article IV Capital Contributions

     13   

Section 4.1

 

Capitalization of the Partnership

     13   

Section 4.2

 

Additional Capital Contributions

     13   

Section 4.3

 

Withdrawal of Capital; Interest

     13   

Section 4.4

 

Capital Contribution Events

     13   

Section 4.5

 

Failure to Contribute

     14   

Article V Allocations and Other Tax Matters

     15   

Section 5.1

 

Profits

     15   

Section 5.2

 

Losses

     15   

Section 5.3

 

Special Allocations

     15   

Section 5.4

 

Curative Allocations

     17   

Section 5.5

 

Other Allocation Rules

     17   

Section 5.6

 

Tax Allocations: Code Section 704(c)

     17   

Section 5.7

 

Tax Elections

     18   

Section 5.8

 

Tax Returns

     19   

Section 5.9

 

Tax Matters Partner

     19   

Section 5.10

 

Duties of Tax Matters Partner

     20   

Section 5.11

 

Survival of Provisions

     21   

Article VI Distributions

     21   

Section 6.1

 

Distributions of Distributable Cash

     21   

Section 6.2

 

Liquidating Distributions

     21   

Section 6.3

 

Distribution in Kind

     21   

 

i



--------------------------------------------------------------------------------

Article VII Books and Records

     21   

Section 7.1

 

Books and Records; Examination

     21   

Section 7.2

 

Reports

     22   

Article VIII Management and Voting

     22   

Section 8.1

 

Management

     22   

Section 8.2

 

Matters Constituting Unanimous Approval Matters

     22   

Section 8.3

 

Meetings and Voting

     23   

Section 8.4

 

Reliance by Third Parties

     24   

Section 8.5

 

Reimbursement of the General Partner

     24   

Article IX Transfer of Partnership Interests

     25   

Section 9.1

 

Restrictions on Transfers

     25   

Section 9.2

 

Conditions for Admission

     25   

Section 9.3

 

Allocations and Distributions

     25   

Section 9.4

 

Restriction on Resignation or Withdrawal

     25   

Article X Liability, Exculpation and Indemnification

     26   

Section 10.1

 

Liability for Partnership Obligations

     26   

Section 10.2

 

Disclaimer of Duties and Exculpation

     26   

Section 10.3

 

Indemnification

     27   

Article XI Conflicts of interest

     28   

Section 11.1

 

Transactions with Affiliates

     28   

Section 11.2

 

Outside Activities

     28   

Article XII Dissolution and Termination

     29   

Section 12.1

 

Dissolution

     29   

Section 12.2

 

Winding Up of Partnership

     29   

Section 12.3

 

Compliance with Certain Requirements of Regulations; Deficit Capital Accounts

     30   

Section 12.4

 

Deemed Distribution and Recontribution

     30   

Section 12.5

 

Distribution of Property

     30   

Section 12.6

 

Termination of Partnership

     31   

Article XIII Miscellaneous

     31   

Section 13.1

 

Notices

     31   

Section 13.2

 

Integration

     31   

Section 13.3

 

Assignment

     31   

Section 13.4

 

Parties in Interest

     31   

Section 13.5

 

Counterparts

     31   

Section 13.6

 

Amendment; Waiver

     31   

Section 13.7

 

Severability

     32   

Section 13.8

 

Governing Law

     32   

Section 13.9

 

No Bill for Accounting

     32   

Section 13.10

 

Waiver of Partition

     32   

Section 13.11

 

Third Parties

     32   

 

ii



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

GREEN RIVER DEVCO LP

This First Amended and Restated Agreement of Limited Partnership of Green River
DevCo LP (the “Partnership”), dated effective as of September 20, 2016 (the
“Effective Date”), is entered into by and between Green River DevCo GP LLC, a
Delaware limited liability company (the “General Partner”), and NBL Midstream,
LLC, a Delaware limited liability company (“Limited Partner”). In consideration
of the covenants, conditions and agreements contained herein, the parties hereto
hereby agree as follows:

RECITALS:

WHEREAS, the General Partner and Noble Midstream Services, LLC, a Delaware
limited liability company (the “Original Limited Partner”), previously formed
the Partnership as a limited partnership under the Delaware Revised Uniform
Limited Partnership Act by filing a Certificate of Limited Partnership with the
Secretary of State of the State of Delaware effective as of August 20, 2015.

WHEREAS, the Partnership was previously governed by that certain Agreement of
Limited Partnership dated as of August 20, 2015 (the “Original LP Agreement”).

WHEREAS, pursuant to that certain Contribution Agreement dated on or about the
date hereof, the Original Limited Partner distributed its limited partner
interest in the Partnership to the Limited Partner, the Limited Partner was
admitted as a limited partner of the Partnership, and immediately thereafter the
Original Limited Partner ceased to be a partner of the Partnership.

WHEREAS, the General Partner and the Limited Partner now desire to amend and
restate the Original LP Agreement in its entirety by executing this First
Amended and Restated Agreement of Limited Partnership.

NOW THEREFORE, in consideration of the covenants, conditions and agreements
contained herein, the General Partner and the Limited Partner hereby enter into
this Agreement:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

Section 1.1 Definitions. The following terms have the following meanings when
used in this Agreement.

“Adjusted Capital Account” means, with respect to any Partner, the balance in
such Partner’s Capital Account as of the end of the relevant Allocation Year,
after giving effect to the following adjustments:

(i) Credit to such Capital Account any amounts which such Partner is deemed
obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and



--------------------------------------------------------------------------------

(ii) Debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Allocation Year.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” means this First Amended and Restated Agreement of Limited
Partnership of Green River DevCo LP, as it may be amended, supplemented or
restated from time to time.

“Allocation Year” means (a) each calendar year ending on December 31st or
(b) any portion thereof for which the Partnership is required to allocate
Profits, Losses and other items of Partnership income, gain, loss or deduction
pursuant to Article V.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by or
any determination by any Governmental Authority having or asserting jurisdiction
over the matter or matters in question, whether now or hereafter in effect and
in each case as amended (including all of the terms and provisions of the common
law of such Governmental Authority), as interpreted and enforced at the time in
question.

“Call Notice” is defined in Section 4.4(a).

“Capital Account” means, with respect to any Partner, the Capital Account
established and maintained for such Partner in accordance with the following
provisions:

(i) To each Partner’s Capital Account there shall be credited (A) such Partner’s
Capital Contributions, (B) such Partner’s distributive share of Profits and any
items in the nature of income or gain that are specially allocated to such
Partner pursuant to Section 5.3 or Section 5.4 and (C) the amount of any
Liabilities of the Partnership assumed by such Partner or that are secured by
any Property distributed to such Partner;

 

2



--------------------------------------------------------------------------------

(ii) To each Partner’s Capital Account there shall be debited (A) the amount of
cash and the Gross Asset Value of any Property distributed to such Partner
pursuant to any provision of this Agreement, (B) such Partner’s distributive
share of Losses and any items in the nature of deduction, expense or loss which
are specially allocated to such Partner pursuant to Section 5.3 or Section 5.4
and (C) the amount of any Liabilities of such Partner assumed by the Partnership
or that are secured by any Property contributed by such Partner to the
Partnership;

(iii) In the event a Partnership Interest is transferred in accordance with the
terms of this Agreement, the transferee shall succeed to the Capital Account of
the transferor to the extent it relates to the transferred interest; and

(iv) In determining the amount of any Liability for purposes of subparagraphs
(i) and (ii) above there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Regulations. In the event the Tax Matters Partner shall determine in
good faith and on a commercially reasonable basis that it is prudent to modify
the manner in which the Capital Accounts, or any debits or credits thereto, are
computed in order to comply with such Regulations, the Tax Matters Partner may
amend this Agreement without the consent of any other Partner notwithstanding
any other provision of this Agreement (including Section 13.6) to make such
modification; provided that the Tax Matters Partner shall promptly give each
other Partner written notice of such modification. The Tax Matters Partner also
shall, in good faith and on a commercially reasonable basis, (A) make any
adjustments to the Capital Accounts that are necessary or appropriate to
maintain equality between the aggregate Capital Accounts of the Partners and the
amount of capital reflected on the Partnership’s balance sheet, as computed for
book purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q) and
(B) make any appropriate modifications to the Capital Accounts in the event
unanticipated events might otherwise cause this Agreement not to comply with
Regulations Section 1.704-1(b).

“Capital Contributions” means, with respect to any Partner, (i) the amount of
cash, cash equivalents or the initial Gross Asset Value of any Property (other
than cash) contributed or deemed contributed to the Partnership by such Partner
or (ii) current distributions that a Partner is entitled to receive but
otherwise waives.

“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as a capital lease on a consolidated
balance sheet of the Partnership and its subsidiaries in accordance with GAAP.

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 2.1, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.

 

3



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

“Commercial Agreements” means (i) each Produced Water Services Agreement,
including all Addenda, (ii) each Crude Oil Treating Agreement, including all
Addenda, (iii) each Gas Gathering Agreement, including all Addenda, (iv) each
Fresh Water Services Agreement, including all Addenda, and (v) each Crude Oil
Gathering Agreement, including all Addenda negotiated and entered into prior to
the date hereof by the Partnership.

“Default Interest Amount” is defined in Section 4.5(c).

“Default Interest Rate” means the lesser of (a) eight percent (8%) per annum and
(b) the maximum rate of interest permitted by Applicable Law.

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6
Del. C. § 17-101 et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.

“Delinquent Partner” is defined in Section 4.5(a).

“Depreciation” means, for each Allocation Year, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such Allocation Year for federal income tax purposes,
except that (i) if the Gross Asset Value of an asset differs from its adjusted
tax basis for federal income tax purposes at the beginning of such Allocation
Year and such difference is being eliminated by use of the “remedial allocation
method” as defined in Regulations Section 1.704-3(d), Depreciation for such
Allocation Year shall equal the amount of book basis recovered for such period
under the rules prescribed in Regulations Section 1.704-3(d) and (ii) with
respect to any other asset whose Gross Asset Value differs from its adjusted tax
basis for federal income tax purposes at the beginning of such Allocation Year,
Depreciation shall be an amount that bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization or other
cost recovery deduction for such Allocation Year bears to such beginning
adjusted tax basis; provided, however, that if the adjusted basis for federal
income tax purposes of an asset at the beginning of such Allocation Year is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the General Partner.

“Distributable Cash” means, with respect to any Quarter: (i) the sum of all cash
and cash equivalents of the Partnership and its Subsidiaries on hand at the end
of such Quarter; less (ii) the amount of any cash reserves established by the
General Partner to (A) provide for the proper conduct of the business of the
Partnership and its Subsidiaries (including reserves for future capital or
operating expenditures and for anticipated future credit needs of the
Partnership and its Subsidiaries) subsequent to such Quarter; and (B) comply
with Applicable Law or any loan agreement, security agreement, mortgage, debt
instrument or other agreement or obligation to which the Partnership or any of
its Subsidiaries is a party or by which any of them is bound or any of their
respective assets are subject.

“Effective Date” is defined in the introductory paragraph.

 

4



--------------------------------------------------------------------------------

“Fiscal Year” means a calendar year ending December 31.

“GAAP” means generally accepted accounting principles in the United States.

“General Partner” is defined in the introductory paragraph, provided that such
term shall also include such entity’s successors and permitted assigns that are
admitted to the Partnership as general partner and any additional general
partner of the Partnership, each in its capacity as general partner of the
Partnership.

“General Partner Interest” means the equity interest of the General Partner in
the Partnership (in its capacity as a general partner without reference to any
Limited Partner Interest held by it) and includes any and all rights, powers and
benefits to which the General Partner is entitled as provided in this Agreement,
together with all obligations of the General Partner to comply with the terms
and provisions of this Agreement.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(i) The initial Gross Asset Value of any Property contributed by a Partner to
the Partnership shall be the gross fair market value of such asset as agreed to
by each Partner or, in the absence of any such agreement, as determined by the
General Partner;

(ii) The Gross Asset Values of all items of Property shall be adjusted to equal
their respective fair market values as determined by the General Partner as of
the following times: (A) the acquisition of an additional interest in the
Partnership by any new or existing Partner in exchange for more than a de
minimis Capital Contribution, (B) the distribution by the Partnership to a
Partner of more than a de minimis amount of Property as consideration for an
interest in the Partnership, (C) the issuance of additional Partnership
Interests as consideration for the provision of services, (D) the liquidation of
the Partnership within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g)
(other than pursuant to Section 708(b)(1)(B) of the Code), (E) the issuance of a
Noncompensatory Option, or (F) any other event to the extent determined by the
Partners to be necessary to properly reflect the Gross Asset Values in
accordance with the standards set forth in Regulations
Section 1.704-1(b)(2)(iv)(q); provided, however, that in the event of the
issuance of an interest in the Partnership pursuant to the exercise of a
Noncompensatory Option where the right to share in Partnership capital
represented by the Partnership interest differs from the consideration paid to
acquire and exercise the Noncompensatory Option, the Gross Asset Value of each
Property immediately after the issuance of the Partnership interest shall be
adjusted upward or downward to reflect any unrealized gain or unrealized loss
attributable to the Property and the Capital Accounts of the Partners shall be
adjusted in a manner consistent with Regulations Section 1.704-1(b)(2)(iv)(s);

 

5



--------------------------------------------------------------------------------

and provided further, however, if any Noncompensatory Options are outstanding
upon the occurrence of an event described in this paragraph (ii)(A) through
(ii)(F), the Partnership shall adjust the Gross Asset Values of its properties
in accordance with Treasury Regulations Sections 1.704-1(b)(2)(iv)(f) and
1.704-1(b)(2)(iv)(h)(2);

(iii) The Gross Asset Value of any item of Property distributed to any Partner
shall be adjusted to equal the fair market value of such item on the date of
distribution as determined by the General Partner; and

(iv) The Gross Asset Value of each item of Property shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Sections 734(b) or 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraph (vi) of the definition
of Profits and Losses; provided, however, that Gross Asset Values shall not be
adjusted pursuant to this subparagraph (iv) to the extent that an adjustment
pursuant to subparagraph (ii) is required in connection with a transaction that
would otherwise result in an adjustment pursuant to this subparagraph (iv).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (i), subparagraph (ii) or subparagraph (iv), such Gross Asset Value
shall thereafter be adjusted by the Depreciation taken into account with respect
to such asset for purposes of computing Profits and Losses.

“Guarantees” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness or other
obligation of any other Person or in any manner providing for the payment of any
Indebtedness or other obligation of any other Person or otherwise protecting the
holder of such Indebtedness or other obligations against loss (whether arising
by virtue of organizational agreements, by obtaining letters of credit, by
agreement to keep-well, to take-or-pay or to purchase assets, goods, securities
or services, or otherwise); provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (ii) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (iii) all obligations of such Person upon which interest
charges are customarily paid, (iv) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (v) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable, trade advertising and accrued obligations), (vi) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (vii) all Guarantees by such Person of
Indebtedness of others, (viii) all Capital Lease obligations of such Person,
(ix) all obligations of such Person in respect of interest rate protection
agreements, foreign currency exchange agreements or other interest rate hedging
arrangements and (x) all obligations of such Person as an account party in
respect of

 

6



--------------------------------------------------------------------------------

letters of credit and bankers’ acceptances. The Indebtedness of any Person shall
include the Indebtedness of any partnership in which such Person is a general
partner, other than to the extent that the instrument or agreement evidencing
such Indebtedness expressly limits the Liability of such Person in respect
thereof.

“Indemnitee” means (i) any Partner, (ii) any Person who is or was an Affiliate
of a Partner, (iii) any Person who is or was a member, manager, partner,
director, officer, fiduciary or trustee of a Partner or any Affiliate of a
Partner, (iv) any Person who is or was serving at the request of a Partner or
any Affiliate of a Partner as a member, manager, partner, director, officer,
fiduciary or trustee of another Person; provided, that a Person shall not be an
Indemnitee by reason of providing, on a fee-for-services basis, trustee,
fiduciary or custodial services and (v) any Person the General Partner
designates as an “Indemnitee” for purposes of this Agreement because such
Person’s status, service or relationship exposes such Person to potential
claims, demands, suits or proceedings relating to the business and affairs of
the Partnership and its Subsidiaries.

“IPO Date” means the date of the closing of the initial public offering of
common units representing limited partner interests in NBLX.

“Liability” means any Indebtedness, obligation or other liability, whether
arising under Applicable Law, contract or otherwise, known or unknown, fixed or
contingent, real or potential, tangible or intangible, now existing or hereafter
arising.

“Limited Partner” is defined in the introductory paragraph, provided that such
term shall also include such entity’s successors and permitted assigns that are
admitted as a limited partner of the Partnership and each additional Person who
becomes a limited partner of the Partnership pursuant to the terms of this
Agreement, in each case, in such Person’s capacity as a limited partner of the
Partnership.

“Limited Partner Interest” means an equity interest of a Limited Partner in the
Partnership (in its capacity as a limited partner without reference to any
General Partner Interest held by it) and includes any and all benefits to which
such Limited Partner is entitled as provided in this Agreement, together with
all obligations of such Limited Partner pursuant to the terms and provisions of
this Agreement.

“Make-Up Contribution” is defined in Section 4.5(c).

“Minimum Gain” is defined in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

“NBLX” means Noble Midstream Partners LP, a Delaware limited partnership.

“NBLX Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of NBLX, substantially in the form attached as an exhibit to
NBLX’s registration statement on Form S-1 (file no. 333-207560), that will be
entered into in connection with NBLX’s initial public offering, as it may be
amended, modified, supplemented or restated from time to time, or any successor
agreement.

“NDP Amount” is defined in Section 4.5(b).

 

7



--------------------------------------------------------------------------------

“Noncompensatory Option” is defined in Regulations Section 1.721-2(f).

“Nonrecourse Deductions” is defined in Regulations Section 1.704-2(b)(1) and
1.704-2(c).

“Nonrecourse Liability” is defined in Regulations Section 1.704-2(b)(3).

“Original LP Agreement” is defined in the Recitals.

“Partner” means a General Partner or a Limited Partner.

“Partner Nonrecourse Debt” is defined in Regulations Section 1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Partner Nonrecourse Debt, equal to the Minimum Gain that would result if such
Partner Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Deductions” is defined in Regulations Sections
1.704-2(i)(1) and 1.704-2(i)(2).

“Partnership” is defined in the introductory paragraph.

“Partnership Interest” means any equity interest, including any class or series
of equity interest, in the Partnership, which shall include any Limited Partner
Interests and the General Partner Interest.

“Percentage Interest” means, with respect to any Partner, the percentage
interest set forth opposite such Partner’s name on Exhibit A attached hereto. In
the event any Partnership Interest is transferred in accordance with the
provisions of this Agreement, the transferee of such interest shall succeed to
the Percentage Interest of its transferor to the extent it relates to the
transferred interest.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association, Governmental Authority or political subdivision thereof or other
entity.

“Profits” and “Losses” mean, for each Allocation Year, an amount equal to the
Partnership’s taxable income or loss for such Allocation Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

(i) The Partnership shall be treated as owning directly its proportionate share
(as determined by the General Partner) of any other partnership, limited
liability company, unincorporated business or other entity classified as a
partnership or disregarded entity for U.S. federal income tax purposes of which
the Partnership is, directly or indirectly, a partner, member or other
equity-holder;

 

8



--------------------------------------------------------------------------------

(ii) Any income of the Partnership that is exempt from federal income tax and
not otherwise taken into account in computing Profits or Losses pursuant to this
definition of Profits and Losses shall be added to such taxable income or loss;

(iii) Any expenditures of the Partnership described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses pursuant to this definition of Profits and Losses, shall be
subtracted from such taxable income or loss;

(iv) In the event the Gross Asset Value of any item of Property is adjusted
pursuant to subparagraph (ii) or subparagraph (iii) of the definition of Gross
Asset Value, the amount of such adjustment shall be treated as an item of gain
(if the adjustment increases the Gross Asset Value of the item of Property) or
an item of loss (if the adjustment decreases the Gross Asset Value of the item
of Property) from the disposition of such asset and shall be taken into account
for purposes of computing Profits or Losses;

(v) Gain or loss resulting from any disposition of any Property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the item of Property disposed
of, notwithstanding that the adjusted tax basis of such Property differs from
its Gross Asset Value;

(vi) In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Allocation Year, computed in
accordance with the definition of Depreciation;

(vii) To the extent an adjustment to the adjusted tax basis of any item of
Property pursuant to Code Sections 734(b) or 743(b) is required, pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Partner’s Partnership Interest, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the item of Property) or loss (if the adjustment decreases such basis) from the
disposition of such item of Property and shall be taken into account for
purposes of computing Profits or Losses; and

(viii) Notwithstanding any other provision of this definition, any items that
are specially allocated pursuant to Section 5.3 or Section 5.4 shall not be
taken into account in computing Profits or Losses.

The amounts of the items of Partnership income, gain, loss or deduction
available to be specially allocated pursuant to Section 5.3 and Section 5.4
shall be determined by applying rules analogous to those set forth in
subparagraph (i) through subparagraph (viii) above. For the avoidance of doubt,
any guaranteed payment that accrues with respect to an Allocation Year will be
treated as an item of deduction of the Partnership for purposes of computing
Profits and Losses in accordance with the provisions of Regulations
Section 1.707-1(c).

 

9



--------------------------------------------------------------------------------

“Property” means all real and personal property acquired by the Partnership,
including cash, and any improvements thereto, and shall include both tangible
and intangible property.

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership or, with respect to the fiscal quarter of the Partnership which
includes the IPO Date, the portion of such fiscal quarter from and after the IPO
Date.

“Regulations” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations are amended from time to time.

“Regulatory Allocations” is defined in Section 5.4.

“Representative” is defined in Section 8.3(a).

“Required Contribution” is defined in Section 4.4(a).

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
general partner interests of such partnership is owned, directly or indirectly,
at the date of determination, by such Person, by one or more Subsidiaries of
such Person or a combination thereof or (c) any other Person (other than a
corporation or a partnership) in which such Person, one or more Subsidiaries of
such Person, or a combination thereof, directly or indirectly, at the date of
determination, has (i) at least a majority ownership interest or (ii) the power
to elect or direct the election of a majority of the directors or other
governing body of such Person.

“Tax Matters Partner” is defined in Section 5.9(a).

“Transaction Documents” is defined in the NBLX Partnership Agreement.

“Unanimous Approval Matter” is defined in Section 8.2.

Section 1.2 Construction. Unless the context requires otherwise: (a) any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (b) references to Articles and Sections refer to
Articles and Sections of this Agreement; (c) the terms “include,” “includes,”
“including” or words of like import shall be deemed to be followed by the words
“without limitation” and (d) the terms “hereof,” “herein” or “hereunder” refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The General Partner has the power to construe
and interpret this Agreement and to act upon any such construction or
interpretation. To the fullest extent permitted by law, any construction or
interpretation of this Agreement by the General Partner, any action taken
pursuant thereto and any determination

 

10



--------------------------------------------------------------------------------

made by the General Partner in good faith shall, in each case, be conclusive and
binding on all Limited Partners, each other Person who acquires an interest in a
Partnership Interest and all other Persons for all purposes.

ARTICLE II

BUSINESS PURPOSE AND TERM OF PARTNERSHIP

Section 2.1 Formation. The Partnership was previously formed as a limited
partnership by the filing of the Certificate of Limited Partnership with the
Secretary of State of the State of Delaware pursuant to the provisions of the
Delaware Act and the execution of the Original LP Agreement. This Agreement
amends and restates the Original LP Agreement in its entirety. Except as
expressly provided in this Agreement, the rights, duties, liabilities and
obligations of the Partners and the administration, dissolution and termination
of the Partnership shall be governed by the Delaware Act. All Partnership
Interests shall constitute personal property of the owner thereof for all
purposes.

Section 2.2 Name. The name of the Partnership shall be “Green River DevCo LP”.
Subject to Applicable Law, the Partnership’s business may be conducted under any
other name or names as determined by the General Partner, including the name of
the General Partner. The words “Limited Partnership,” “L.P.,” “Ltd.” or similar
words or letters shall be included in the Partnership’s name where necessary for
the purpose of complying with the laws of any jurisdiction that so requires. The
General Partner may, without the consent of any Limited Partner, amend this
Agreement and the Certificate of Limited Partnership to change the name of the
Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.

Section 2.3 Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the General Partner, the registered office
of the Partnership in the State of Delaware shall be located at 1209 Orange
Street, Wilmington, New Castle County, Delaware 19801, and the registered agent
for service of process on the Partnership in the State of Delaware at such
registered office shall be The Corporation Trust Company. The principal office
of the Partnership shall be located at 1001 Noble Energy Way, Houston, Texas
77070, or such other place as the General Partner may from time to time
designate by notice to the Limited Partners. The Partnership may maintain
offices at such other place or places within or outside the State of Delaware as
the General Partner determines to be necessary or appropriate. The address of
the General Partner shall be the address set forth on Exhibit A, or such other
place as the General Partner may from time to time designate by notice to the
Limited Partners. The address of the initial Limited Partner shall be the
address set forth on Exhibit A, or such other place as the initial Limited
Partner may from time to time designate by notice to the General Partner. The
address of each additional Limited Partner shall be the place such Limited
Partner designates from time to time by notice to the General Partner.

Section 2.4 Purpose and Business. The purpose and nature of the business to be
conducted by the Partnership shall be to engage directly or indirectly in any
business activity that is approved by the General Partner and that lawfully may
be conducted by a limited partnership organized pursuant to the Delaware Act;
provided, however, that the General Partner shall not cause the Partnership to
engage, directly or indirectly, in any business activity that the

 

11



--------------------------------------------------------------------------------

General Partner determines would be reasonably likely to cause the Partnership
to be treated as an association taxable as a corporation or otherwise taxable as
an entity for U.S. federal income tax purposes. To the fullest extent permitted
by law, the General Partner shall have no duty or obligation to propose or
approve the conduct by the Partnership of any business and may decline to do so
free of any fiduciary duty or obligation whatsoever to the Partnership, any
Limited Partner or any other Person bound by this Agreement and, in declining to
so propose or approve, shall not be required to act in good faith or pursuant to
any other standard imposed by this Agreement, any other agreement contemplated
hereby or under the Delaware Act or any other law, rule or regulation or at
equity, and the General Partner in determining whether to propose or approve the
conduct by the Partnership of any business shall be permitted to do so in its
sole and absolute discretion.

Section 2.5 Powers. The Partnership shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described in Section 2.4 and for the protection and benefit of the Partnership.

Section 2.6 Term. The term of the Partnership commenced upon the filing of the
Certificate of Limited Partnership in accordance with the Delaware Act and shall
continue until the dissolution of the Partnership in accordance with the
provisions of Article XII. The existence of the Partnership as a separate legal
entity shall continue until the cancellation of the Certificate of Limited
Partnership as provided in the Delaware Act.

Section 2.7 Title to Property. Title to Property, whether real, personal or
mixed and whether tangible or intangible, shall be deemed to be owned by the
Partnership as an entity, and no Partner, individually or collectively, shall
have any ownership interest in such Property or any portion thereof. Title to
any or all of the Property may be held in the name of the Partnership, the
General Partner, one or more Affiliates of the General Partner or one or more
nominees of the General Partner or its Affiliates, as the General Partner may
determine. The General Partner hereby declares and warrants that any Property
for which record title is held in the name of the General Partner or one or more
Affiliates of the General Partner or one or more nominees of the General Partner
or its Affiliates shall be held by the General Partner or such Affiliate or
nominee for the use and benefit of the Partnership in accordance with the
provisions of this Agreement; provided, however, that the General Partner shall
use reasonable efforts to cause record title to such assets (other than those
assets in respect of which the General Partner determines that the expense and
difficulty of conveyancing makes transfer of record title to the Partnership
impracticable) to be vested in the Partnership or one or more of the
Partnership’s designated Affiliates as soon as reasonably practicable; provided,
further, that, prior to the withdrawal or removal of the General Partner or as
soon thereafter as practicable, the General Partner shall use reasonable efforts
to effect the transfer of record title to the Partnership and, prior to any such
transfer, will provide for the use of such assets in a manner satisfactory to
any successor General Partner. All Property shall be recorded as the property of
the Partnership in its books and records, irrespective of the name in which
record title to such Property is held.

Section 2.8 IPO Documents. The Partnership is hereby authorized to execute,
deliver and perform, and the General Partner on behalf of the Partnership is
hereby authorized to execute and deliver (and any execution, delivery or
performance by the Partnership or the General

 

12



--------------------------------------------------------------------------------

Partner prior to the date hereof is hereby ratified and approved), the
Commercial Agreements to which it is a party, the Transaction Documents to which
it is a party and all documents, agreements, certificates or other instruments
contemplated thereby or related thereto, all without any further act, vote or
approval of the General Partner, any Limited Partner or any other Person
notwithstanding any other provision of this Agreement.

ARTICLE III

PARTNERS

Section 3.1 Partners; Percentage Interests. The names of the Partners, their
respective Percentage Interests, and the type of Partnership Interest held by
each Partner are set forth on Exhibit A to this Agreement.

Section 3.2 Adjustments in Percentage Interests. The respective Percentage
Interests of the Partners shall be adjusted (a) at the time of any transfer of
all or a portion of such Partner’s Partnership Interest pursuant to Section 9.1,
(b) at the time of the issuance of additional Partnership Interests pursuant to
Section 8.2(b) and (c) at the time of the admission of each new Partner in
accordance with this Agreement, in each case to take into account such transfer,
issuance or admission of a new Partner. The General Partner is authorized to
amend Exhibit A to this Agreement to reflect any such adjustment without the
consent of any other Partner.

Section 3.3 Limitation of Liability. The Limited Partners shall have no
liability under this Agreement except as expressly provided in this Agreement or
the Delaware Act.

ARTICLE IV

CAPITAL CONTRIBUTIONS

Section 4.1 Capitalization of the Partnership. Subject to Section 8.2, the
Partnership is authorized to issue two classes of Partnership Interests. The
Partnership Interests shall be designated as General Partner Interests and
Limited Partner Interests, each having such rights, powers, preferences and
designations as set forth in this Agreement.

Section 4.2 Additional Capital Contributions. The Partners shall make additional
Capital Contributions to the Partnership at such times and in such amounts as
determined by the Partners in accordance with this Agreement.

Section 4.3 Withdrawal of Capital; Interest. No Partner may withdraw capital or
receive any distributions from the Partnership except as specifically provided
herein. No interest shall accrue or be payable by the Partnership on any Capital
Contributions.

Section 4.4 Capital Contribution Events.

(a) Notwithstanding anything in Section 4.2 to the contrary, whenever the
General Partner determines in good faith that additional Capital Contributions
in cash from the Partners are necessary to fund the Partnership’s operations,
the General Partner may issue a notice to each Partner (a “Call Notice”) for an
additional Capital Contribution by each Partner (a “Required Contribution”) in
an amount equal to such Partner’s pro rata portion (based on the Percentage
Interests of the Partners) of the aggregate additional Capital Contribution
determined to be necessary by the General Partner not less than fifteen
(15) days prior to the date the General Partner determines such additional
Capital Contributions shall be made by the Partners.

 

13



--------------------------------------------------------------------------------

(b) All Call Notices shall be expressed in U.S. dollars and shall state the date
on which payment is due and the bank(s) or account(s) to which payment is to be
made. Each Call Notice shall specify in reasonable detail the purpose(s) for
which such Required Contribution is required and the amount of the Required
Contribution to be made by each Partner pursuant to such Call Notice. Each
Partner shall contribute its Required Contribution within five (5) Business Days
of the date of delivery of the relevant Call Notice. The Partnership shall use
the proceeds of such Required Contributions exclusively for the purpose
specified in the relevant Call Notice.

Section 4.5 Failure to Contribute.

(a) If a Partner fails to contribute all or any portion of a Required
Contribution that such Partner (a “Delinquent Partner”) is required to make as
provided in this Agreement, then, while such Partner is a Delinquent Partner,
each non-Delinquent Partner may (but shall have no obligation to) elect to fund
all or any portion of the Delinquent Partner’s Required Contribution as a
Capital Contribution pursuant to this Section 4.5. If a non-Delinquent Partner
so desires to fund such amount, such non-Delinquent Partner shall so notify each
of the other non-Delinquent Partners, who shall have five (5) days thereafter to
elect to participate in such funding.

(b) The portion that each participating non-Delinquent Partner may fund as a
Capital Contribution pursuant to this Section 4.5 (the “NDP Amount”) shall be
equal to the product of (x) the delinquent amount of such Required Contribution
multiplied by (y) a fraction, the numerator of which shall be the Percentage
Interest then held by such participating non-Delinquent Partner and the
denominator of which shall be the aggregate Percentage Interest held by all such
participating non-Delinquent Partners; provided, that if any participating
non-Delinquent Partner elects to fund less than its full allocation of such
amount, the fully participating non-Delinquent Partners shall be entitled to
take up such shortfall (allocated, as necessary, based on their respective
Percentage Interests). Upon such funding as a Capital Contribution, the
Partnership Interest and Percentage Interest of each Partner shall be
appropriately adjusted to reflect all such funding (based on total Capital
Contributions).

(c) Notwithstanding anything in this Section 4.5 to the contrary, the Delinquent
Partner may cure such delinquency (i) by contributing its Required Contribution
prior to the Capital Contribution being made by another Partner or (ii) on or
before the sixtieth (60th) day following the date that the participating
non-Delinquent Partner(s) satisfied the Required Contribution, by making a
Capital Contribution to the Partnership in an amount equal to the Required
Contribution (a “Make-Up Contribution”) and paying to each participating
non-Delinquent Partner an amount equal to its respective NDP Amount multiplied
by the Default Interest Rate for the period from the date such participating
non-Delinquent Partner funded its NDP Amount to the date that the Delinquent
Partner makes its Make-Up Contribution (the “Default Interest Amount”). If a
Delinquent Partner cures its delinquency pursuant to Section 4.5(c)(ii) by
making a Make-Up Contribution and paying the Default Interest Amount, then
(A) first, the Partnership shall distribute to each existing Partner that is a
participating non-Delinquent Partner the NDP Amount that such participating
non-Delinquent Partner funded

 

14



--------------------------------------------------------------------------------

pursuant to Section 4.5(b), (B) second, the respective Capital Accounts and
Percentage Interests of the Partners shall be adjusted with all necessary
increases or decreases to return the Partners’ Capital Accounts and Percentage
Interests status quo ante application of Section 4.5(b) and (C) third, the
Percentage Interest and Partnership Interests of each Partner shall be
appropriately adjusted to reflect the Make-Up Contribution (based on total
Capital Contributions). If the delinquency is remedied (i) by the Delinquent
Partner making its Required Contribution or Make-Up Contribution pursuant to
this Section 4.5(c) or (ii) by funding by the non-Delinquent Partner(s) as a
Capital Contribution pursuant to Section 4.5(b), the Delinquent Partner shall no
longer be deemed to be a Delinquent Partner with respect to the unfunded
Required Contribution.

ARTICLE V

ALLOCATIONS AND OTHER TAX MATTERS

Section 5.1 Profits. After giving effect to the special allocations set forth in
Section 5.3 and Section 5.4, and any allocation of Profits set forth in
Section 5.2(b), Profits for any Allocation Year shall be allocated among the
Partners in proportion to their respective Percentage Interests.

Section 5.2 Losses.

(a) After giving effect to the special allocations set forth in Section 5.3 and
Section 5.4, Losses for any Allocation Year shall be allocated among the
Partners in proportion to their respective Percentage Interests.

(b) The Losses allocated pursuant to Section 5.2(a) shall not exceed the maximum
amount of Losses that can be so allocated without causing any Partner to have an
Adjusted Capital Account Deficit at the end of any Allocation Year. In the event
some but not all of the Partners would have Adjusted Capital Account Deficits as
a result of an allocation of Losses pursuant to Section 5.2(a), Losses that
would otherwise be allocated to a Partner pursuant to Section 5.2(a) but for the
limitation set forth in this Section 5.2(b) shall be allocated to the remaining
Partners in proportion to their relative Percentage Interests. All remaining
Losses in excess of the limitation set forth in this Section 5.2(b) shall be
allocated to the General Partner. Profits for any Allocation Year subsequent to
an Allocation Year for which the limitation set forth in this Section 5.2(b) was
applicable shall be allocated (i) first, to reverse any Losses allocated to the
General Partner pursuant to the third sentence of this Section 5.2(b) and
(ii) second, to reverse any Losses allocated to the Partners pursuant to the
second sentence of this Section 5.2(b) and in proportion to how such Losses were
allocated.

Section 5.3 Special Allocations. The following special allocations shall be made
in the following order:

(a) Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding any other provision of this Article V, if
there is a net decrease in Minimum Gain during any Allocation Year, each Partner
shall be specially allocated items of Partnership income and gain for such
Allocation Year (and, if necessary, subsequent Allocation Years) in an amount
equal to such Partner’s share of the net decrease in Minimum

 

15



--------------------------------------------------------------------------------

Gain, determined in accordance with Regulations Section 1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Partner pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations Sections
1.704-2(f)(6) and 1.704-2(g)(2). This Section 5.3(a) is intended to comply with
the minimum gain chargeback requirement in Regulations Section 1.704-2(f) and
shall be interpreted consistently therewith.

(b) Partner Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(i)(4), notwithstanding any other provision of this Article V, if
there is a net decrease in Partner Nonrecourse Debt Minimum Gain attributable to
a Partner Nonrecourse Debt during any Allocation Year, each Partner who has a
share of the Partner Nonrecourse Debt Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such Allocation Year (and, if necessary, subsequent Allocation
Years) in an amount equal to such Partner’s share of the net decrease in Partner
Nonrecourse Debt Minimum Gain attributable to such Partner Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(4). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Partner pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2). This Section 5.3(b) is intended to comply with
the minimum gain chargeback requirement in Regulations Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.

(c) Qualified Income Offset. In the event that any Partner unexpectedly receives
any adjustments, allocations or distributions described in Regulations Sections
1.704- 1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6),
items of Partnership income and gain shall be allocated to such Partner in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, the Adjusted Capital Account Deficit of such Partner as quickly as
possible; provided that an allocation pursuant to this Section 5.3(c) shall be
made only if and to the extent that such Partner would have an Adjusted Capital
Account Deficit after all other allocations provided for in this Article V have
been tentatively made as if this Section 5.3(c) were not in this Agreement.

(d) Gross Income Allocation. In the event that any Partner has an Adjusted
Capital Account Deficit at the end of any Allocation Year, each such Partner
shall be allocated items of Partnership income and gain in the amount of such
deficit as quickly as possible; provided that an allocation pursuant to this
Section 5.3(d) shall be made only if and to the extent that such Partner would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article V have been tentatively made as if Section 5.3(c) and this
Section 5.3(d) were not in this Agreement.

(e) Nonrecourse Deductions. Nonrecourse Deductions for any Allocation Year shall
be allocated among the Partners in proportion to their respective Percentage
Interests.

(f) Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
Allocation Year shall be specially allocated to the Partner who bears the
economic risk of loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i)(1).

 

16



--------------------------------------------------------------------------------

(g) Nonrecourse Liabilities. Nonrecourse Liabilities of the Partnership
described in Regulations Section 1.752-3(a)(3) shall be allocated among the
Partners in the manner chosen by the General Partner and consistent with such
section of the Regulations.

(h) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Property, pursuant to Code Section 734(b) or Code Section 743(b) is
required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Partner in complete liquidation of
such Partner’s Partnership Interest, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Partners in accordance with
their interests in the Partnership in the event Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Partner to whom such
distribution was made in the event Regulations Section 1.704-1(b)(2)(iv)(m)(4)
applies.

Section 5.4 Curative Allocations. The allocations set forth in Section 5.3 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Regulations. It is the intent of the Partners that, to the extent possible,
the Regulatory Allocations shall be offset either with special allocations of
other items of Partnership income, gain, loss or deduction pursuant to this
Section 5.4. Therefore, notwithstanding any other provision of this Article V
(other than the Regulatory Allocations), the Tax Matters Partner shall make such
offsetting special allocations of Partnership income, gain, loss or deduction in
whatever manner it determines appropriate so that, after such offsetting
allocations are made, each Partner’s Capital Account balance is, to the extent
possible, equal to the Capital Account balance such Partner would have had if
the Regulatory Allocations were not part of this Agreement and all Partnership
items were allocated pursuant to Section 5.1, Section 5.2 and Section 5.3 (other
than the Regulatory Allocations). In exercising its discretion under this
Section 5.4, the Tax Matters Partner shall take into account future Regulatory
Allocations that, although not yet made, are likely to offset other Regulatory
Allocations previously made.

Section 5.5 Other Allocation Rules.

(a) Profits, Losses and any other items of income, gain, loss, or deduction
shall be allocated to the Partners pursuant to this Article V as of the last day
of each Fiscal Year; provided that Profits, Losses and such other items shall
also be allocated at such times as the Gross Asset Values of the Partnership’s
assets are adjusted pursuant to subparagraph (ii) of the definition of “Gross
Asset Value” in Section 1.1.

(b) For purposes of determining the Profits, Losses or any other items allocable
to any period, Profits, Losses and any such other items shall be determined on a
daily proration basis by the General Partner under Code Section 706 and the
Regulations thereunder.

Section 5.6 Tax Allocations: Code Section 704(c).

(a) Except as otherwise provided in this Section 5.6, each item of income, gain,
loss and deduction of the Partnership for federal income tax purposes shall be
allocated among the Partners in the same manner as such items are allocated for
book purposes under this Article V.

 

17



--------------------------------------------------------------------------------

In accordance with Code Section 704(c) and the Regulations thereunder, income,
gain, loss and deduction with respect to any Property contributed to the capital
of the Partnership shall, solely for tax purposes, be allocated among the
Partners so as to take account of any variation between the adjusted basis of
such Property to the Partnership for federal income tax purposes and its initial
Gross Asset Value (computed in accordance with the definition of Gross Asset
Value). Such allocation shall be made in accordance with the “remedial method”
described by Regulations Section 1.704-3(d).

(b) In the event the Gross Asset Value of any Property is adjusted pursuant to
subparagraph (ii) of the definition of Gross Asset Value, subsequent allocations
of income, gain, loss and deduction with respect to such Property shall take
account of any variation between the adjusted basis of such Property for federal
income tax purposes and its Gross Asset Value in the same manner as under Code
Section 704(c) and the Regulations thereunder. Such allocation shall be made in
accordance with the “remedial method” described by Regulations
Section 1.704-3(d).

(c) In accordance with Regulations Sections 1.1245-1(e) and 1.1250-1(f), any
gain allocated to the Partners upon the sale or other taxable disposition of any
Property shall, to the extent possible, after taking into account other required
allocations of gain pursuant to this Section 5.6(c), be characterized as
“recapture income” in the same proportions and to the same extent as such
Partners (or their predecessors in interest) have been allocated any deductions
directly or indirectly giving rise to the treatment of such gains as “recapture
income.”

(d) Any elections or other decisions relating to such allocations shall be made
by the General Partner in any manner that reasonably reflects the purpose and
intention of this Agreement. Allocations pursuant to this Section 5.6 are solely
for purposes of federal, state and local taxes and shall not affect, or in any
way be taken into account in computing, any Partner’s Capital Account or share
of Profits, Losses, other items or distributions pursuant to any provision of
this Agreement.

Section 5.7 Tax Elections.

(a) The Partners intend that the Partnership be treated as a partnership or a
“disregarded entity” for federal income tax purposes. Accordingly, neither the
Tax Matters Partner nor any Limited Partner shall file any election or return on
its own behalf or on behalf of the Partnership that is inconsistent with that
intent.

(b) The Partnership shall make the election under Code Section 754 in accordance
with the applicable Regulations issued thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Partners.

(c) Any elections or other decisions relating to tax matters that are not
expressly provided herein, shall be made jointly by the Partners in any manner
that reasonably reflects the purpose and intention of this Agreement.

 

18



--------------------------------------------------------------------------------

Section 5.8 Tax Returns.

(a) The Partnership shall cause to be prepared and timely filed all federal,
state, local and foreign income tax returns and reports required to be filed by
the Partnership and its subsidiaries. The Partnership shall provide copies of
all the Partnership’s federal, state, local and foreign tax returns (and any
schedules or other required filings related to such returns) that reflect items
of income, gain, deduction, loss or credit that flow to separate Partner
returns, to the Partners for their review and comment prior to filing, except as
otherwise agreed by the Partners. The Partners agree in good faith to resolve
any difference in the tax treatment of any item affecting such returns and
schedules. However, if the Partners are unable to resolve the dispute, the
position of the Tax Matters Partner shall be followed if nationally recognized
tax counsel acceptable to the Partners provides an opinion that substantial
authority exists for such position. Substantial authority shall be given the
meaning ascribed to it for purposes of applying Code Section 6662. If the
Partners are unable to resolve the dispute prior to the due date for filing the
return, including approved extensions, the position of the Tax Matters Partner
shall be followed, and amended returns shall be filed if necessary at such time
the dispute is resolved. The costs of the dispute shall be borne by the
Partnership. The Partners agree to file their separate federal income tax
returns in a manner consistent with the Partnership’s return, the provisions of
this Agreement and in accordance with Applicable Law.

(b) The Partnership shall elect the most rapid method of depreciation and
amortization allowed under Applicable Law, unless the Partners agree otherwise.

(c) The Partners shall provide each other with copies of all correspondence or
summaries of other communications with the Internal Revenue Service or any
state, local or foreign taxing authority (other than routine correspondence and
communications) regarding the tax treatment of the Partnership’s operations. No
Partner shall enter into settlement negotiations with the Internal Revenue
Service or any state, local or foreign taxing authority with respect to any
issue concerning the Partnership’s income, gains, losses, deductions or credits
if the tax adjustment attributable to such issue (assuming the then current
aggregate tax rate) would be $100,000 or greater, without first giving
reasonable advance notice of such intended action to the other Partners.

Section 5.9 Tax Matters Partner.

(a) The General Partner shall be the “Tax Matters Partner” of the Partnership
within the meaning of Section 6231(a)(7) of the Code, and shall act in any
similar capacity under the Applicable Law of any state, local or foreign
jurisdiction, but only with respect to returns for which items of income, gain,
loss, deduction or credit flow to the separate returns of the Partners. If at
any time there is more than one General Partner, the Tax Matters Partner shall
be the General Partner with the largest Percentage Interest following such
admission.

(b) The Tax Matters Partner shall incur no Liability (except as a result of the
gross negligence or willful misconduct of the Tax Matters Partner) to the
Partnership or the other Partners including, but not limited to, Liability for
any additional taxes, interest or penalties owed by the other Partners due to
adjustments of Partnership items of income, gain, loss, deduction or credit at
the Partnership level.

 

19



--------------------------------------------------------------------------------

Section 5.10 Duties of Tax Matters Partner.

(a) Except as provided in Section 5.10(b), the Tax Matters Partner shall
cooperate with the other Partners and shall promptly provide the other Partners
with copies of notices or other materials from, and inform the other Partners of
discussions engaged with, the Internal Revenue Service or any state, local or
foreign taxing authority and shall provide the other Partners with notice of all
scheduled proceedings, including meetings with agents of the Internal Revenue
Service or any state, local or foreign taxing authority, technical advice
conferences, appellate hearings, and similar conferences and hearings, as soon
as possible after receiving notice of the scheduling of such proceedings, but in
any case prior to the date of such scheduled proceedings.

(b) The duties of the Tax Matters Partner under Section 5.10(a) shall not apply
with respect to notices, materials, discussions, proceedings, meetings,
conferences, or hearings involving any issue concerning the Partnership’s
income, gains, losses, deductions or credits if the tax adjustment attributable
to such issue (assuming the then current aggregate tax rate) would be less than
$100,000 except as otherwise required under Applicable Law.

(c) The Tax Matters Partner shall not extend the period of limitations or
assessments without the consent of the other Partners, which consent shall not
be unreasonably withheld.

(d) The Tax Matters Partner shall not file a petition or complaint in any court,
or file any claim, amended return or request for an administrative adjustment
with respect to partnership items, after any return has been filed, with respect
to any issue concerning the Partnership’s income, gains, losses, deductions or
credits if the tax adjustment attributable to such issue (assuming the then
current aggregate tax rate) would be $100,000 or greater, unless agreed by the
other Partners. If the other Partners do not agree, the position of the Tax
Matters Partner shall be followed if nationally recognized tax counsel
acceptable to all Partners issues an opinion that a reasonable basis exists for
such position. Reasonable basis shall be given the meaning ascribed to it for
purposes of applying Code Section 6662. The costs of the dispute shall be borne
by the Partnership.

(e) The Tax Matters Partner shall not enter into any settlement agreement with
the Internal Revenue Service or any state, local or foreign taxing authority,
either before or after any audit of the applicable return is completed, with
respect to any issue concerning the Partnership’s income, gains, losses,
deductions or credits, unless any of the following apply:

(i) all Partners agree to the settlement;

(ii) the tax effect of the issue if resolved adversely would be, and the tax
effect of settling the issue is, proportionately the same for all Partners
(assuming each otherwise has substantial taxable income);

(iii) the Tax Matters Partner determines that the settlement of the issue is
fair to the Partners; or

 

20



--------------------------------------------------------------------------------

(iv) tax counsel acceptable to all Partners determines that the settlement is
fair to all Partners and is one it would recommend to the Partnership if all
Partners were owned by the same person and each had substantial taxable income.

In all events, the costs incurred by the Tax Matters Partner in performing its
duties hereunder shall be borne by the Partnership.

(f) The Tax Matters Partner may request extensions to file any tax return or
statement without the written consent of, but shall so inform, the other
Partners.

Section 5.11 Survival of Provisions. To the fullest extent permitted by law, the
provisions of this Agreement regarding the Partnership’s tax returns and Tax
Matters Partner shall survive the termination of the Partnership and the
transfer of any Partner’s interest in the Partnership and shall remain in effect
for the period of time necessary to resolve any and all matters regarding the
federal, state, local and foreign taxation of the Partnership and items of
Partnership income, gain, loss, deduction and credit.

ARTICLE VI

DISTRIBUTIONS

Section 6.1 Distributions of Distributable Cash. Within 40 days following the
end of each Quarter commencing with the Quarter that includes the IPO Date, the
Partnership shall distribute to the Partners pro rata in accordance with their
respective Percentage Interests an amount equal to 100% of Distributable Cash.
Notwithstanding any other provision of this Agreement, the Partnership shall not
make a distribution to any Partner on account of its interest in the Partnership
if such distribution would violate the Delaware Act or other Applicable Law.

Section 6.2 Liquidating Distributions. Notwithstanding any other provision of
this Article VI (other than the last sentence of Section 6.1), distributions
with respect to the Quarter in which a dissolution of the Partnership occurs
shall be made in accordance with Article XII.

Section 6.3 Distribution in Kind. The Partnership shall not distribute to the
Partners any assets in kind unless approved by the Partners in accordance with
this Agreement. If cash and property in kind are to be distributed
simultaneously, the Partnership shall distribute such cash and property in kind
in the same proportion to each Partner, unless otherwise approved by the
Partners in accordance with this Agreement.

ARTICLE VII

BOOKS AND RECORDS

Section 7.1 Books and Records; Examination. The General Partner shall keep or
cause to be kept such books of account and records with respect to the
Partnership’s business as it may deem necessary and appropriate. Each Partner
and its duly authorized representatives shall have the right, for any purpose
reasonably related to its interest in the Partnership, at any time to examine,
or to appoint independent certified public accountants (the fees of which shall
be paid by such Partner) to examine, the books, records and accounts of the
Partnership and its Subsidiaries, their operations and all other matters that
such Partner may wish to examine, including all documentation relating to actual
or proposed transactions between the Partnership and any Partner or any
Affiliate of a Partner. The Partnership’s books of account shall be kept using
the method of accounting determined by the General Partner.

 

21



--------------------------------------------------------------------------------

Section 7.2 Reports. The General Partner shall prepare and send to each Partner
(at the same time) promptly such financial information of the Partnership as a
Partner shall from time to time reasonably request, for any purpose reasonably
related to its interest in the Partnership. The General Partner shall, for any
purpose reasonably related to a Partner’s interest in the Partnership, permit
examination and audit of the Partnership’s books and records by both the
internal and independent auditors of its Partners.

ARTICLE VIII

MANAGEMENT AND VOTING

Section 8.1 Management. The General Partner shall conduct, direct and manage the
business of the Partnership. Except as otherwise expressly provided in this
Agreement, all management powers over the business and affairs of the
Partnership shall be exclusively vested in the General Partner, and no Limited
Partner shall have any management power over the business and affairs of the
Partnership. In addition to the powers now or hereafter granted a general
partner of a limited partnership under the Delaware Act or which are granted to
the General Partner under any other provision of this Agreement, the General
Partner, subject to Section 8.2, shall have full power and authority to do all
things on such terms as it, in its sole discretion, may deem necessary or
appropriate to conduct the business of the Partnership and to effectuate the
purposes set forth in Section 2.4. The Partnership shall reimburse the General
Partner, on a monthly basis or such other basis as the General Partner may
determine, for all direct and indirect costs and expenses incurred by the
General Partner or payments made by the General Partner, in its capacity as the
general partner of the Partnership, for and on behalf of the Partnership. Except
as provided in this Section 8.1, and elsewhere in this Agreement, the General
Partner shall not be compensated for its services as the general partner of the
Partnership.

Section 8.2 Matters Constituting Unanimous Approval Matters. Notwithstanding
anything in this Agreement or the Delaware Act to the contrary, and subject to
the provisions of Section 8.3(c), each of the following matters, and only the
following matters, shall constitute a “Unanimous Approval Matter” which requires
the prior approval of all of the Partners pursuant to Section 8.3(c):

(a) any merger, consolidation, reorganization or similar transaction between or
among the Partnership and any Person (other than a transaction between the
Partnership and a direct or indirect wholly owned Subsidiary of the Partnership)
or any sale or lease of all or substantially all of the Partnership’s assets to
any Person (other than a direct or indirect wholly owned Subsidiary of the
Partnership);

(b) the creation of any new class of Partnership Interests, the issuance of any
additional Partnership Interests or the issuance of any security that is
convertible into or exchangeable for a Partnership Interest;

 

22



--------------------------------------------------------------------------------

(c) the admission or withdrawal of any Person as a Partner other than pursuant
to (i) the third sentence of Section 9.2, (ii) Section 9.4 or (iii) any transfer
of Partnership Interests pursuant to Section 9.1(b), as applicable;

(d) the commencement of a voluntary case with respect to the Partnership or any
of its Subsidiaries under any applicable bankruptcy, insolvency or other similar
Applicable Law now or hereafter in effect, or the consent to the entry of an
order for relief in an involuntary case under any such Applicable Law, or the
consent to the appointment of or the taking possession by a receiver,
liquidator, assignee, custodian, trustee or sequestrator (or similar official)
of the Partnership or any of its Subsidiaries or for any substantial part of the
Partnership’s or any of its Subsidiaries’ property, or the making of any general
assignment for the benefit of creditors;

(e) the modification, alteration or amendment of the amount, timing, frequency
or method of calculation of distributions to the Partners from that provided in
Article VI;

(f) (i) the approval of any distribution by the Partnership to the Partners of
any assets in kind (other than cash or cash equivalents), (ii) the approval of
any distribution by the Partnership to the Partners of cash or property in kind
on a non-pro rata basis and (iii) the determination of the value assigned to
distributions of property in kind;

(g) other than pursuant to Section 4.4, the making of any additional Capital
Contributions to the Partnership; and

(h) any other provision of this Agreement expressly requiring the approval,
consent or other form of authorization of all of the Partners.

Section 8.3 Meetings and Voting.

(a) Representatives. For purposes of this Article VIII and subject to the
General Partner’s authority under Section 8.1, each Partner shall be represented
by a designated representative (each, a “Representative”), who shall be
appointed by, and may be removed with or without cause by, the Partner that
designated such Person. Each Representative shall have the full authority to act
on behalf of the Partner who designated such Representative. To the fullest
extent permitted by Applicable Law, each Representative shall be deemed the
agent of the Partner that appointed him, and each Representative shall not be an
agent of the Partnership or the other Partners. The action of a Representative
at a meeting of the Partners (or through a written consent) shall bind the
Partner that designated that Representative, and the other Partners shall be
entitled to rely upon such action without further inquiry or investigation as to
the actual authority (or lack thereof) of such Representative.

(b) Meetings and Voting. Meetings of Partners shall be at such times and
locations as the General Partner shall determine in its sole discretion. The
General Partner shall provide notice to the Limited Partners of any meetings of
Partners in any manner that it deems reasonable and appropriate under the
circumstances. The holders of a majority, by Percentage Interest, of Partnership
Interests for which a meeting has been called (including Partnership Interests
owned by the General Partner) represented in person or by proxy shall constitute
a quorum at a meeting of Partners unless any such action by the Partners
requires approval by holders of a greater Percentage Interest, in which case the
quorum shall be such greater Percentage Interest. At any

 

23



--------------------------------------------------------------------------------

meeting of the Partners duly called and held in accordance with this Agreement
at which a quorum is present, the act of Partners holding Partnership Interests
that, in the aggregate, represent a majority of the Percentage Interests of
those present in person or by proxy at such meeting shall be deemed to
constitute the act of all Partners, unless a greater or different percentage is
required with respect to such action under the provisions of this Agreement, in
which case the act of the Partners holding Partnership Interests that in the
aggregate represent at least such greater or different percentage shall be
required. The Partners present at a duly called or held meeting at which a
quorum is present may continue to transact business until adjournment,
notwithstanding the withdrawal of enough Partners to leave less than a quorum,
if any action taken (other than adjournment) is approved by Partners holding the
required Percentage Interests specified in this Agreement. In the absence of a
quorum, any meeting of Partners may be adjourned from time to time by the
affirmative vote of Partners with at least a majority of the Percentage
Interests of the Partners entitled to vote at such meeting (including the
General Partner) represented either in person or by proxy, but no other business
may be transacted.

(c) Unanimous Approval Matters. All Unanimous Approval Matters shall be approved
by the unanimous affirmative vote of all of the Partners. Each Partner
acknowledges and agrees that all references in this Agreement to any approval,
consent or other form of authorization by “all Partners,” “each of the Partners”
or similar phrases shall be deemed to mean that such approval, consent or other
form of authorization shall constitute a Unanimous Approval Matter that requires
the unanimous approval of all of the Partners in accordance with this
Section 8.3(c).

(d) Action Without a Meeting. Any action that may be taken at a meeting of the
Partners may be taken without a meeting and without prior notice if an approval
in writing setting forth the action so taken is signed by the Partners owning
not less than the minimum Percentage Interests of the Partnership Interests that
would be necessary to authorize or take such action at a meeting at which all of
the Partners were present and voted. Prompt notice of the taking of action
without a meeting shall be given to the Partners who have not approved such
action in writing.

Section 8.4 Reliance by Third Parties. Persons dealing with the Partnership are
entitled to rely conclusively upon the power and authority of the General
Partner set forth in this Agreement. Neither a Limited Partner nor its
Representative shall have the authority to bind the Partnership or any of its
Subsidiaries.

Section 8.5 Reimbursement of the General Partner. The General Partner shall be
reimbursed on a monthly basis, or such other basis as the General Partner may
determine, for (i) all direct and indirect expenses it incurs or payments it
makes on behalf of the Partnership (including salary, bonus, incentive
compensation and other amounts paid to any Person, including Affiliates of the
General Partner, to perform services for the Partnership or for the General
Partner in the discharge of its duties to the Partnership) and (ii) all other
expenses allocable to the Partnership or otherwise incurred by the General
Partner or its Affiliates in connection with managing and operating the
Partnership’s business and affairs (including expenses allocated to the General
Partner by its Affiliates). The General Partner shall determine the expenses
that are allocable to the Partnership. Reimbursements pursuant to this
Section 8.5

 

24



--------------------------------------------------------------------------------

shall be in addition to any reimbursement to the General Partner as a result of
indemnification pursuant to Section 10.3. Any allocation of expenses to the
Partnership by the General Partner in a manner consistent with its or its
Affiliates’ past business practices shall be permitted by, and not constitute a
breach of, this Agreement or any duty owed by the General Partner to the
Partnership, the Partners, or any other Person bound by this Agreement.

ARTICLE IX

TRANSFER OF PARTNERSHIP INTERESTS

Section 9.1 Restrictions on Transfers.

(a) General. Except as expressly provided by this Article IX, no Partner shall
transfer all or any part of its Partnership Interests to any Person without
first obtaining the written approval of each of the other Partners, which
approval may be granted or withheld in their sole discretion.

(b) Transfer by Operation of Law. In the event a Partner shall be party to a
merger, consolidation or similar business combination transaction with another
Person or sell all or substantially all its assets to another Person, such
Partner may transfer all or part of its Partnership Interests to such other
Person without the approval of any other Partner.

(c) Consequences of an Unpermitted Transfer. To the fullest extent permitted by
law, any transfer of a Partner’s Partnership Interest in violation of the
applicable provisions of this Agreement shall be void.

Section 9.2 Conditions for Admission. No transferee of all or a portion of the
Partnership Interests of any Partner shall be admitted as a Partner hereunder
unless such Partnership Interests are transferred in compliance with the
applicable provisions of this Agreement. Each such transferee shall have
executed and delivered to the Partnership such instruments as the General
Partner deems necessary or appropriate in its sole discretion to effectuate the
admission of such transferee as a Partner and to confirm the agreement of such
transferee to be bound by all the terms and provisions of this Agreement. The
admission of a transferee shall be effective immediately prior to such transfer
and, immediately following such admission, the transferor shall cease to be a
Partner (to the extent it transferred its entire Partnership Interest). If the
General Partner transfers its entire General Partner Interest in the
Partnership, the transferee General Partner, to the extent admitted as a
substitute General Partner, is hereby authorized to, and shall, continue the
Partnership without dissolution.

Section 9.3 Allocations and Distributions. Subject to applicable Regulations,
upon the transfer of all the Partnership Interests of a Partner as herein
provided, the Profit or Loss of the Partnership attributable to the Partnership
Interests so transferred for the Fiscal Year in which such transfer occurs shall
be allocated between the transferor and transferee as of the effective date of
the assignment, and such allocation shall be based upon any permissible method
agreed to by the Partners that is provided for in Code Section 706 and the
Regulations issued thereunder.

Section 9.4 Restriction on Resignation or Withdrawal. Except in connection with
a transfer permitted pursuant to Section 9.1 or as contemplated by Section 12.1,
no Partner shall

 

25



--------------------------------------------------------------------------------

withdraw from the Partnership without the consent of each of the other Partners.
To the extent permitted by law, any purported withdrawal from the Partnership in
violation of this Section 9.4 shall be null and void.

ARTICLE X

LIABILITY, EXCULPATION AND INDEMNIFICATION

Section 10.1 Liability for Partnership Obligations. Except as otherwise required
by the Delaware Act, the Liabilities of the Partnership shall be solely the
Liabilities of the Partnership, and no Indemnitee (other than the General
Partner) shall be obligated personally for any such Liability of the Partnership
solely by reason of being an Indemnitee.

Section 10.2 Disclaimer of Duties and Exculpation.

(a) Except as otherwise expressly provided in this Agreement, to the fullest
extent permitted by law, no Indemnitee shall have any duty (fiduciary or
otherwise) or obligation to the Partnership, the Partners or to any other Person
bound by this Agreement, and in taking, or refraining from taking, any action
required or permitted under this Agreement or under Applicable Law, each
Indemnitee shall be entitled to consider only such interests and factors as such
Indemnitee deems advisable, including its own interests, and need not consider
any interest of or factors affecting, any other Indemnitee or the Partnership
notwithstanding any duty otherwise existing at law or in equity. To the extent
that an Indemnitee is required or permitted under this Agreement to act in “good
faith” or under another express standard, such Indemnitee shall act under such
express standard and shall not be subject to any other or different standard
under this Agreement or otherwise existing under Applicable Law or in equity.

(b) The provisions of this Agreement, to the extent that they restrict or
eliminate the duties (including fiduciary duties) and Liabilities of an
Indemnitee otherwise existing under Applicable Law or in equity, are agreed by
the Partners to replace such other duties and Liabilities of such Indemnitee in
their entirety, and no Indemnitee shall be liable to the Partnership, the
Partners or any other Person bound by this Agreement for its good faith reliance
on the provisions of this Agreement.

(c) To the fullest extent permitted by law, no Indemnitee shall be liable to the
Partnership, the Partners or any other Person bound by this Agreement for any
cost, expense, loss, damage, claim or Liability incurred by reason of any act or
omission performed or omitted by such Indemnitee in such capacity, whether or
not such Person continues to be an Indemnitee at the time of such cost, expense,
loss, damage, claim or Liability is incurred or imposed, if the Indemnitee acted
in good faith reliance on the provisions of this Agreement, and, with respect to
any criminal action or proceeding, such Indemnitee had no reasonable cause to
believe its conduct was unlawful.

(d) An Indemnitee shall be fully protected from liability to the Partnership,
the Partners and any other Person bound by this Agreement in acting or
refraining from acting in good faith reliance upon the records of the
Partnership and such other information, opinions, reports or statements
presented to the Partnership by any Person as to any matters the Indemnitee
reasonably believes are within such other Person’s professional or expert
competence and who

 

26



--------------------------------------------------------------------------------

has been selected with reasonable care by or on behalf of the Partnership,
including information, opinions, reports or statements as to the value and
amount of the assets, Liabilities, Profits and Losses of the Partnership.

Section 10.3 Indemnification.

(a) To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all threatened, pending or completed claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee and acting (or refraining to
act) in such capacity on behalf of or for the benefit of the Partnership;
provided, that the Indemnitee shall not be indemnified and held harmless
pursuant to this Agreement if there has been a final and non-appealable judgment
entered by a court of competent jurisdiction determining that, in respect of the
matter for which the Indemnitee is seeking indemnification pursuant to this
Agreement, the Indemnitee acted in bad faith or engaged in intentional fraud,
willful misconduct or, in the case of a criminal matter, acted with knowledge
that the Indemnitee’s conduct was unlawful; provided, further, no
indemnification pursuant to this Section 10.3 shall be available to any
Affiliate of the Partnership, or to any other Indemnitee, with respect to any
such Affiliate’s obligations pursuant to the Transaction Documents. Any
indemnification or advancement of expenses pursuant to this Section 10.3 shall
be made only out of the assets of the Partnership, it being agreed that the
General Partner shall not be personally liable for such indemnification or
advancement of expenses and shall have no obligation to contribute or loan any
monies or property to the Partnership to enable it to effectuate such
indemnification or advancement of expenses.

(b) To the fullest extent permitted by law, expenses (including legal fees and
expenses) incurred by an Indemnitee who is entitled to be indemnified pursuant
to Section 10.3(a) in defending any claim, demand, action, suit or proceeding
shall, from time to time, be advanced by the Partnership prior to a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Section 10.3, the Indemnitee is not entitled to
be indemnified upon receipt by the Partnership of any undertaking by or on
behalf of the Indemnitee to repay such amount if it shall be ultimately
determined that the Indemnitee is not entitled to be indemnified as authorized
by this Section 10.3.

(c) The indemnification provided by this Section 10.3 shall be in addition to
any other rights to which an Indemnitee may be entitled under any agreement, as
a matter of law, in equity or otherwise, both as to actions in the Indemnitee’s
capacity as an Indemnitee and as to actions in any other capacity, and shall
continue as to an Indemnitee who has ceased to serve in such capacity and shall
inure to the benefit of the heirs, successors, assigns, executors and
administrators of the Indemnitee.

 

27



--------------------------------------------------------------------------------

(d) The Partnership may purchase and maintain (or reimburse the General Partner
or its Affiliates for the cost of) insurance, on behalf of the General Partner,
its Affiliates and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expense that may be
incurred by such Person in connection with the Partnership’s activities or such
Person’s activities on behalf of the Partnership, regardless of whether the
Partnership would have the power to indemnify such Person against such liability
under the provisions of this Agreement.

(e) For purposes of this Section 10.3, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to Applicable Law shall constitute “fines”
within the meaning of Section 10.3(a); and action taken or omitted by an
Indemnitee with respect to any employee benefit plan in the performance of its
duties for a purpose subjectively believed by it not to be adverse to the
interests of the participants and beneficiaries of the plan shall be deemed to
be for a purpose that is on behalf of and for the benefit of the Partnership and
not adverse to the interests of the Partnership.

(f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 10.3 solely because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies.

(h) The provisions of this Section 10.3 are for the benefit of the Indemnitees
and their heirs, successors, assigns, executors and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.

(i) No amendment, modification or repeal of this Section 10.3 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 10.3 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

ARTICLE XI

CONFLICTS OF INTEREST

Section 11.1 Transactions with Affiliates. The Partnership and its Subsidiaries
shall be permitted to enter into or renew or extend the term of any agreement or
transaction with a Partner or an Affiliate of a Partner on such terms and
conditions as the General Partner shall approve in its sole discretion, without
the approval of any Limited Partner.

Section 11.2 Outside Activities. Notwithstanding anything to the contrary in
this Agreement or any duty otherwise existing at law or in equity, (a) the
engaging in activities by

 

28



--------------------------------------------------------------------------------

any Indemnitee that are competitive with the business of the Partnership is
hereby approved by all Partners, (b) it shall not be a breach of any fiduciary
duty or any other duty or obligation of a Partner under this Agreement or
otherwise existing under Applicable Law or in equity for such Indemnitee to
engage in such activities in preference to or to the exclusion of the
Partnership, (c) an Indemnitee shall have no obligation under this Agreement or
as a result of any duty (including any fiduciary duty) otherwise existing under
Applicable Law or in equity, to present business opportunities to the
Partnership and (d) the doctrine of corporate opportunity, or any analogous
doctrine, shall not apply to any Indemnitee; provided such Indemnitee does not
engage in such activity as a result of or using confidential or proprietary
information provided by or on behalf of the Partnership to such Indemnitee.

ARTICLE XII

DISSOLUTION AND TERMINATION

Section 12.1 Dissolution. The Partnership shall be dissolved and its business
and affairs wound up upon the earliest to occur of any one of the following
events:

(a) at any time there are no Limited Partners of the Partnership, unless the
business of the Partnership is continued in accordance with the Delaware Act;

(b) the written consent of all the Partners;

(c) an “event of withdrawal” (as defined in the Delaware Act) of the General
Partner; or

(d) the entry of a decree of judicial dissolution of the Partnership pursuant to
Section 17-802 of the Delaware Act.

The bankruptcy, involuntary liquidation or dissolution of a Partner shall cause
that Partner to cease to be a partner of the Partnership. Notwithstanding the
foregoing, the Partnership shall not be dissolved and its business and affairs
shall not be wound up upon the occurrence of any event specified in clause
(c) above if, at the time of occurrence of such event, there is at least one
remaining General Partner (who is hereby authorized to, and shall, carry on the
business of the Partnership) and at least one Limited Partner, or if within
ninety (90) days after the date on which such event occurs, the remaining
Partners elect in writing to continue the business of the Partnership and to the
appointment, effective as of the date of such event, if required, of one or more
additional General Partners of the Partnership. Except as provided in this
paragraph, and to the fullest extent permitted by the Delaware Act, the
occurrence of an event that causes a Partner to cease to be a Partner of the
Partnership shall not, in and of itself, cause the Partnership to be dissolved
or its business or affairs to be wound up, and upon the occurrence of such an
event, the business of the Partnership shall, to the extent permitted by the
Delaware Act, continue without dissolution.

Section 12.2 Winding Up of Partnership. Upon dissolution, the Partnership’s
business shall be wound up in an orderly manner. The General Partner shall
(unless the General Partner (or, if no General Partner, the remaining Limited
Partners) elects to appoint a liquidating trustee) wind up the affairs of the
Partnership pursuant to this Agreement. In performing its duties, the General
Partner or liquidating trustee is authorized to sell, distribute, exchange or

 

29



--------------------------------------------------------------------------------

otherwise dispose of the assets of the Partnership in accordance with the
Delaware Act and in any reasonable manner that the General Partner or
liquidating trustee shall determine to be not adverse to the interests of the
Partners or their successors-in-interest. The General Partner or liquidating
trustee shall take full account of the Partnership’s Liabilities and Property
and shall cause the Property or the proceeds from the sale thereof, to the
extent sufficient therefor, to be applied and distributed, to the maximum extent
permitted by Applicable Law, in the following order:

(a) First, to creditors, including Partners who are creditors, to the extent
permitted by law, in satisfaction of all of the Partnership’s Liabilities
(whether by payment or the making of reasonable provision for payment thereof to
the extent required by Section 17-804 of the Delaware Act), other than
Liabilities for distribution to Partners under Section 17-601 or 17-604 of the
Delaware Act;

(b) Second, to the Partners and former Partners of the Partnership in
satisfaction of Liabilities for distributions under Sections 17-601 or 17-604 of
the Delaware Act; and

(c) The balance, if any, to the Partners in accordance with the positive balance
in their respective Capital Accounts, after giving effect to all contributions,
distributions and allocations for all periods.

Section 12.3 Compliance with Certain Requirements of Regulations; Deficit
Capital Accounts. In the event the Partnership is “liquidated” within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made
pursuant to this Article XII to the Partners who have positive Capital Accounts
in compliance with Regulations Section 1.704- 1(b)(2)(ii)(b)(2). If any Partner
has a deficit balance in its Capital Account (after giving effect to all
contributions, distributions and allocations for all Allocation Years, including
the Allocation Year during which such liquidation occurs), such Partner shall
have no obligation to make any contribution to the capital of the Partnership
with respect to such deficit, and such deficit shall not be considered a debt
owed to the Partnership or to any other Person for any purpose whatsoever.

Section 12.4 Deemed Distribution and Recontribution. Notwithstanding any other
provision of this Article XII, in the event the Partnership is liquidated within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(g) but no actual
dissolution and winding up under the Delaware Act has occurred, the Property
shall not be liquidated, the Partnership’s debts and other Liabilities shall not
be paid or discharged, and the Partnership’s affairs shall not be wound up.
Instead, solely for federal income tax purposes, the Partnership shall be deemed
to have contributed all its Property and Liabilities to a new limited
partnership in exchange for an interest in such new limited partnership and,
immediately thereafter, the Partnership will be deemed to liquidate by
distributing interests in the new limited partnership to the Partners.

Section 12.5 Distribution of Property. In the event the General Partner
determines that it is necessary in connection with the winding up of the
Partnership to make a distribution of property in kind, such property shall be
transferred and conveyed to the Partners so as to vest in each of them as a
tenant in common an undivided interest in the whole of such property, but
otherwise in accordance with Section 12.3.

 

30



--------------------------------------------------------------------------------

Section 12.6 Termination of Partnership. The Partnership shall terminate when
all assets of the Partnership, after payment of or due provision for all
Liabilities of the Partnership, shall have been distributed to the Partners in
the manner provided for in this Agreement, and the Certificate of Limited
Partnership shall have been canceled in the manner provided by the Delaware Act.

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Notices. Except as otherwise expressly provided in this Agreement,
all notices, demands, requests, or other communications required or permitted to
be given pursuant to this Agreement shall be in writing and shall be given
either (a) in person, (b) by United States mail or (c) by expedited delivery
service (charges prepaid) with proof of delivery. The Partnership’s address for
notice shall be the principal place of business of the Partnership, as set forth
in Section 2.3. The address for notices and other communications to the General
Partner shall be the address set forth in Section 2.3. The address for notices
and other communications to any Limited Partner shall be the address set forth
in or designated pursuant to Section 2.3. Addresses for notices and
communications hereunder may be changed by the Partnership, the General Partner
or any Limited Partner, as applicable, giving notice in writing, stating its new
address for notices, to the other. For purposes of the foregoing, any notice
required or permitted to be given shall be deemed to be delivered and given on
the date actually delivered to the address specified in this Section 13.1.

Section 13.2 Integration. This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.

Section 13.3 Assignment. A Partner shall not assign all or any of its rights,
obligations or benefits under this Agreement to any other Person otherwise than
(i) in connection with a transfer of its Partnership Interests pursuant to
Article IX or (ii) with the prior written consent of each of the other Partners,
which consent may be withheld in such Partner’s sole discretion, and any
attempted assignment not in compliance with Article IX or this Section 13.3
shall be void.

Section 13.4 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

Section 13.5 Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart.

Section 13.6 Amendment; Waiver. Subject to the definition of Capital Account,
Section 2.2 and Section 3.2, this Agreement may not be amended except in a
written instrument signed by each of the Partners and expressly stating it is an
amendment to this Agreement. Any failure or delay on the part of any Partner in
exercising any power or right hereunder shall not operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power preclude any
other or further exercise thereof or the exercise of any other right or power
hereunder or otherwise available under Applicable Law or in equity.

 

31



--------------------------------------------------------------------------------

Section 13.7 Severability. If any term, provision, covenant, or restriction in
this Agreement or the application thereof to any Person or circumstance, at any
time or to any extent, is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement (or the
application of such provision in other jurisdictions or to Persons or
circumstances other than those to which it was held invalid or unenforceable)
shall in no way be affected, impaired or invalidated, and to the extent
permitted by Applicable Law, any such term, provision, covenant or restriction
shall be restricted in applicability or reformed to the minimum extent required
for such to be enforceable. This provision shall be interpreted and enforced to
give effect to the original written intent of the Partners prior to the
determination of such invalidity or unenforceability.

Section 13.8 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF. ANY RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY CLAIM OR PROCEEDING RELATED TO OR ARISING OUT OF THIS AGREEMENT, OR ANY
TRANSACTION OR CONDUCT IN CONNECTION HEREWITH, IS HEREBY WAIVED BY EACH OF THE
PARTNERS.

Section 13.9 No Bill for Accounting. To the fullest extent permitted by law, in
no event shall any Partner have any right to file a bill for an accounting or
any similar proceeding.

Section 13.10 Waiver of Partition. Each Partner hereby waives any right to
partition of the Property.

Section 13.11 Third Parties. Nothing herein expressed or implied is intended or
shall be construed to confer upon or give any Person (other than Indemnitees)
other than the Partners and their respective successors, legal representatives
and permitted assigns any rights, remedies or basis for reliance upon, under or
by reason of this Agreement.

[Signature pages follow]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Agreement as of the Effective
Date.

 

GENERAL PARTNER: GREEN RIVER DEVCO GP LLC
    By: Noble Midstream Services, LLC, its sole member            By:  

/s/ Terry R. Gerhart

           Name:   Terry R. Gerhart            Title:   Chief Executive Officer

 

Signature Page to

First Amended and Restated Agreement of Limited Partnership of

Green River DevCo LP



--------------------------------------------------------------------------------

LIMITED PARTNER: NBL MIDSTREAM, LLC

By:

 

/s/ Charles J. Rimer

Name:

  Charles J. Rimer

Title:

  President

 

Signature Page to

First Amended and Restated Agreement of Limited Partnership of

Green River DevCo LP



--------------------------------------------------------------------------------

Exhibit A

 

Partner

   Percentage
Interest   Type of
Partnership
Interest

Green River DevCo GP LLC

1001 Noble Energy Way

Houston, Texas 77070

   25%   General Partner
Interest

NBL Midstream, LLC

1001 Noble Energy Way

Houston, Texas 77070

   75%   Limited Partner
Interest

 

Exhibit A – Page 1